Name: Commission Regulation (EEC) No 1072/88 of 22 April 1988 suspending the issue of STM licences for certain floricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/32 Official Journal of the European Communities 23 . 4. 88 COMMISSION REGULATION (EEC) No 1072/88 of 22 April 1988 suspending the issue of STM licences for certain floricultural products period 1 January to 30 June 1988 has been exceeded ; whereas the issue of any further licences should be suspended for the products in question, under the interim protective measures ; whereas that will involve the rejection of applications already lodged ; Whereas, by Commission Regulation (EEC) No 926/88 of 7 April 1988 (3), the issuing of STM licences for such products has been suspended until 22 April 1988 . Whereas, as definitive measures cannot enter into force before 30 April 1988 , the suspension of the issuing of licences for the products in question should be extended as a precautionary measure until 30 April 1988 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard " to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (1 ) thereof, Whereas Commission Regulation (EEC) No 643/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal ('), as last amended by Regulation (EEC) No 3925/87 (2), fixes the target ceilings provided for in Article 251 ( 1 ) of that Act for certain floriculture products ; Whereas Article 252 of the Act of Accession provides that should an examination of the development of intra ­ Community trade show that a significant increase in imports has taken place or is forecast and if the situation should result in the target import ceiling for the product being reached or exceeded for the current marketing year or a part of it, the Commission is to decide, under an emergency procedure, on the precautionary measures that are necessary ; Whereas the target ceiling for ornamental plants falling within CN codes 0602 99 91 and 0602 99 99 for the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 926/88 is hereby amended as follows : In Article 1 , '22 April 1988 ' is replaced by '30 April 1988 '. Article 2 This Regulation shall enter into force on 23 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 60, 1 . 3 . 1986, p . 39. (2) OJ No L 369, 29 . 12. 1987, p . 26. 0 OJ No L 91 , 8 . 4. 1988 , p. 10 .